ON REMAND FROM ALABAMA SUPREME COURT
BOWEN, Judge.
This Court dismissed the defendants’ appeals because of their failure to prosecute the appeals and to file trial transcripts in this Court as required by the Alabama Rules of Appellate Procedure, it appearing to this Court that “obtaining transcripts of the trials ... is impossible.” The Alabama Supreme Court reversed this Court and directed that the cause be remanded to the circuit court “for a hearing on the possibility and feasibility of obtaining a transcript of the evidence.” Ex parte: Charles J. Steen and Geraldine Steen, 431 So.2d 1381 (Ala.1981). In accordance with that opinion, this cause is remanded to the Circuit Court of Lamar County with directions that a hearing be held to determine whether a transcript of the evidence can be obtained.
REMANDED WITH DIRECTIONS.
All Judges concur.